As filed with the Securities and Exchange Commission on May 24, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05469 The Wexford Trust (Exact name of registrant as specified in charter) 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8388 (Address of principal executive offices) (Zip code) Ronald H. Muhlenkamp Muhlenkamp & Company, Inc. 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8388 (Name and address of agent for service) (724) 935-5520 or (800) 860-3863 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2007 Date of reporting period:March 31, 2007 Item 1. Schedule of Investments. THE MUHLENKAMP FUND (A Portfolio of the Wexford Trust) SCHEDULE OF INVESTMENTS March 31, 2007 (Unaudited) Name of Issuer or Title of Issue Shares Value COMMON STOCK - 98.9% Automobiles & Components - 4.4% Harley-Davidson, Inc. 400,000 $ 23,500,000 National R.V. Holdings, Inc. (a) 418,350 924,553 Thor Industries, Inc. 1,397,100 55,031,769 Winnebago Industries, Inc. 628,200 21,126,366 100,582,688 Banks - 2.1% Washington Mutual, Inc. 1,211,687 48,927,921 Capital Goods - 7.9% Caterpillar, Inc. 920,000 61,667,600 Eagle Materials, Inc. 103,996 4,641,341 Graco, Inc. 206,707 8,094,646 Rush Enterprises, Inc. - Class A (a) 186,605 3,584,682 Rush Enterprises, Inc. - Class B (a) 282,005 5,107,111 Terex Corp. (a) 1,128,200 80,959,632 Wesco International, Inc. (a) 268,200 16,837,596 180,892,608 Consumer Durables - 5.1% American Woodmark Corp. 292,500 10,752,300 The Black & Decker Corp. 222,607 18,169,183 Polaris Industries, Inc. 419,200 20,113,216 Stanley Furniture Co., Inc. 621,800 12,933,440 Whirlpool Corp. 626,400 53,187,624 115,155,763 THE MUHLENKAMP FUND (A Portfolio of the Wexford Trust) SCHEDULE OF INVESTMENTS March 31, 2007 (Unaudited) Name of Issuer or Title of Issue Shares Value Diversified Financials - 20.8% Capital One Financial Corp. 1,354,700 $ 102,225,662 Citigroup, Inc. 2,270,000 116,541,800 Countrywide Financial Corp. 3,091,998 104,014,813 Merrill Lynch & Company, Inc. 1,631,700 133,260,939 Morgan Stanley 243,000 19,138,680 475,181,894 Energy - 19.0% Anadarko Petroleum Corp. 2,085,600 89,639,088 ConocoPhillips 1,695,400 115,880,590 Devon Energy Corp. 1,337,700 92,595,594 Nabors Industries, Ltd. (a)(b) 3,180,000 94,350,600 Patterson-UTI Energy, Inc. 1,826,400 40,984,416 433,450,288 Food Beverage & Tobacco - 4.9% Altria Group, Inc. 1,265,580 111,130,580 Health Care Equipment & Services - 5.0% UnitedHealth Group, Inc. 2,131,200 112,889,664 Homebuilding - 7.0% Meritage Corp. (a) 983,200 31,580,384 NVR, Inc. (a) 115,000 76,475,000 Toll Brothers, Inc. (a)(c) 1,873,800 51,304,644 159,360,028 Insurance - 8.6% The Allstate Corp. 1,420,200 85,297,212 American International Group, Inc. 1,146,100 77,040,842 Fidelity National Title Group, Inc. 1,403,908 33,707,831 196,045,885 THE MUHLENKAMP FUND (A Portfolio of the Wexford Trust) SCHEDULE OF INVESTMENTS March 31, 2007 (Unaudited) Name of Issuer or Title of Issue Shares Value Materials - 11.0% BHP Billiton, Ltd. - ADR 1,510,100 $ 73,164,345 Cemex S.A. de C.V. - ADR (a) 3,908,990 128,019,422 Chaparral Steel Co. 403,800 23,489,046 NovaGold Resources, Inc. (a)(b) 634,700 10,758,165 RTI International Metals, Inc. (a) 178,800 16,272,588 251,703,566 Pharmaceuticals & Biotechnology - 0.1% Marshall Edwards, Inc. (a) 75,607 295,623 Novogen, Ltd. - ADR (a) 250,360 2,556,176 2,851,799 Software & Services - 1.7% Fidelity National Information Services 836,797 38,040,792 OpenTV Corp. - Class A (a)(b) 200,000 490,000 38,530,792 Technology Hardware & Equipment - 1.2% Cisco Systems, Inc. (a) 200,000 5,106,000 Harris Corp. 156,600 7,978,770 Intel Corp. 16,000 306,080 International Business Machines Corp. 140,000 13,196,400 26,587,250 Telecommunication Services - 0.1% Embarq Corp. 46,773 2,635,659 Total Common Stocks (Cost $1,490,953,401) $ 2,255,926,385 THE MUHLENKAMP FUND (A Portfolio of the Wexford Trust) SCHEDULE OF INVESTMENTS March 31, 2007 (Unaudited) Name of Issuer or Title of Issue Shares Value SHORT-TERM INVESTMENTS - 0.2% United States Treasury Bill 4.824%, due 05/03/2007 $ 3,722,000 $ 3,705,850 Total Short-Term Investments (Cost $3,705,850) 3,705,850 TOTAL INVESTMENTS - 99.1% (Cost $1,494,659,251) 2,259,632,235 OTHER ASSETS IN EXCESS OF LIABILITIES - 0.9% 21,550,275 TOTAL NET ASSETS - 100.0% $ 2,281,182,510 ADR American Depositary Receipt (a) Non income producing security. (b) Foreign company. (c) Shares are held to cover all or a portion of a corresponding written option contract. SCHEDULE OF OPTIONS WRITTEN March 31, 2007 (Unaudited) Contracts Name of Issuer or Title of Issue (100 Shares Per Contract) Value WRITTEN CALL OPTIONS - 0.0% Toll Brothers, Inc. Expiration January 2008 1,000 $ 135,000 Exercise Price $35.00 WRITTEN PUT OPTIONS - 0.0% Toll Brothers, Inc. Expiration January 2008 1,000 790,000 Exercise Price $35.00 Total Options Written (Premiums received $1,317,839) - 0.0% $ 925,000 The cost basis of investments for federal income tax purposes at March 31, 2007 was as follows*: Cost of investments $1,500,323,343 Gross unrealized appreciation $788,149,496 Gross unrealized depreciation (28,840,604) Net unrealized appreciation $759,308,892 *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) The Wexford Trust By (Signature and Title) /s/ Ronald H. Muhlenkamp Ronald H. Muhlenkamp, President Date May 22, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Ronald H. Muhlenkamp Ronald H. Muhlenkamp, President Date May 22, 2007 By (Signature and Title) /s/ James S. Head James S. Head, Treasurer Date May 22, 2007 * Print the name and title of each signing officer under his or her signature.
